Citation Nr: 0620524	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of the 
delimiting date for receipt of education benefits pursuant to 
the Survivors and Dependents Educational Assistance Program 
under the provisions of Chapter 35 of Title 38, United States 
Code.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran's service dates are not available.  The appellant 
is the daughter of the veteran.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant 
should further action be required.


REMAND

A hearing on appeal will be conducted if an appellant, a 
veteran, or his or her representative expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2005).  In the 
substantive appeal dated in April 2005, the appellant 
indicated that she wanted a hearing before a member of the 
Board at the VA office near her home in Lakewood, Washington.  
There is no indication that such a hearing was scheduled for 
her.  A hearing should be scheduled in accordance with her 
wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 
20.703, 20.704 (2005).

In view of the foregoing, the case is REMANDED for the 
following:  

1.  After contacting the appellant and 
determining her wishes, she should be 
scheduled for a hearing by either a video 
conference or travel board with a 
veterans law judge at the RO in Seattle, 
Washington.  38 U.S.C.A. § 7107.  A copy 
of the notice of the scheduling of the 
hearing to her should be placed in the 
record, keeping in mind the 30-day 
advance notice requirements specified at 
38 C.F.R. § 19.76 (2005).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000, as well as the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted, the appellant should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


